Appeal from an order of the Family Court of Rensselaer County, entered March 26, 1976, which dismissed petitioner’s application seeking to obtain custody of the children of the marriage of the parties and directed her to turn over the possession, custody and control of the children to respondent. The Family Court refused^ to change the custody of the infants here involved previously awarded to respondent by the courts of Pennsylvania. While the best interests of the children is the ultimate controlling consideration, the Pennsylvania decree should be recognized unless there has been an extraordinary change in circumstances (Matter of Metz v Morley, 29 AD2d 462). Moreover, once custody is awarded it should not be shifted merely because the noncustodial parent has experienced an improvement in conditions, circumstances, status or character, unless the custodial parent is shown to be unfit (see Schuler v Schuler, 29 AD2d 669; Matter of Wasserman, 203 NYS2d 554). We find no basis on the instant record to disturb the Family Court’s determination and, accordingly, its order should be upheld. Order affirmed, without costs. Sweeney, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.